DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s filing dated 03/09/2022.
Claims 1, 3-9, 11-17 and 19-20 are allowed.

REASONS FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Harada et al., US 20140142826 A1 and Shimizu et al., JP2005132299A.
Harada discloses a brake apparatus comprising: 
a hydraulic circuit (See at least ¶25 and FIG. 2); and a 
controller (See at least ¶21), 
the hydraulic circuit including:
a pump configured to generate a brake hydraulic pressure for a braking force generator mounted at a wheel (See at least ¶53), and 
a motor configured to rotationally drive the pump (See at least ¶53).

Shimizu teaches the controller being configured to: 
detect a terminal voltage of the motor at the time of the ON/OFF driving (See at least ¶12), and 
determine whether there is a lock abnormality in the motor based on whether the detected terminal voltage after a predetermined time period has elapsed since the ON/OFF driving is repeated the plurality of times and the motor is switched off is greater than a predetermined threshold (See at least ¶30 and 31).
None of the prior art of record taken individually or in combination with prior art of record discloses:
(Claims 1, 9 and 17) “repeat ON/OFF driving a plurality of times and drive the motor such that a rotational frequency of the motor corresponding to speed of the motor during an OFF time period does not fall to zero and a peak of the rotational frequency of the motor during an ON time period increases as the ON/OFF driving is repeated and wherein the controller is configured to repeat the ON/OFF driving the plurality of times prior to determining whether there is a lock abnormality.”
In combination with the remaining elements and features of the claimed invention. It is for those reasons that the applicant’s invention defines over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays should preferably company the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD M KAZIMI whose telephone number is (571)272-3436. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.M.K./Examiner, Art Unit 3662                                                                                                                                                                                                        
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662